DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.

The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations "the notification component", “the input”, “the third party” and “the notification”.  There is insufficient antecedent basis for each of these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and further in view of US 20190311512 (VanBlon).
Regarding claim 17, Shin teaches “A wireless peripheral audio device (headset 200 in FIG 1), comprising:
a wireless communication component configured to establish a wireless communication link with a mobile device (FIG 3 and paragraph 0052: a second communication module 210 for forming a communication channel with the mobile communication terminal 100) configured to generate an audio signal and send the audio signal to the wireless peripheral audio device (implicit for the connection between the phone 100 and the headset 200; also paragraph 0028)…”
“…a monitoring component (abstract: a second breakaway analyzing unit (220) for analyzing whether the mobile communication terminal (100) breaks away at the standard loss distance from the location of the headset (200) by analyzing a sensitivity signal delivered via the second communication module (210). Paragraph 0052: a second breakaway analyzing unit 220 for analyzing whether the mobile communication terminal 100 is out of the range of the standard loss distance from the location of the headset 200 by analyzing a sensitivity signal transmitted via the second communication module 210) configured to:
monitor a distance between the wireless peripheral audio device and the mobile device (paragraph 0030: the headset 200 may measure a separation distance to the other device connected wirelessly.  Paragraph 0052: analyzing whether the mobile communication terminal 100 is out of the range of the standard loss distance from the location of the headset 200 by analyzing a sensitivity signal transmitted via the second communication module 210 from the mobile communication terminal. Paragraph 0054: the sensitivity signal is a Received Signal Strength Indication (RSSI) signal. Specifics of the measurements are disclosed in paragraphs 0039 – 0045)…” 
determine that a predetermined condition satisfies a threshold based on monitoring the distance (Paragraph 0054: analyzing that the mobile communication terminal 100 is out of the range. If it is determined that the mobile communication terminal 100 is out of the range of the standard loss distance, the second breakaway analyzing unit 220 transmits a signal indicating occurrence of a breakaway to the second breakaway warning unit 240 for breakaway warning.)…”

Shin does not disclose presence of “a global positioning system (GPS) configured to determine a location of the wireless peripheral audio device”, that the distance is “based upon the determined location of the wireless peripheral audio device” and that upon determination that the mobile communication terminal 100 is out of the range, “transmit, using the wireless communication component, one or more instances of signals to the mobile device based on the determination, the signals including a location of the wireless peripheral audio device.”

In similar art of location tracking, Choe in FIG 2 with corresponding description teaches a system comprising smartphones 205, 215 (each of which is also a cluster head device (CHD)) capable of tracking location of small communication devices (SCD) 201-203, 211 and 212. FIG 3 provides an internal configuration of a SCD. Paragraph 0050 teaches presence of a GPS (Global Positioning System) to measure a location (corresponds to claimed “a global positioning system (GPS) configured to determine a location of the wireless peripheral … device”). In operation, FIG 6 and paragraph 0059, mutual location by a location information sensor at each device are received and measured (S100). Paragraphs 0069 and 0071: When a measured distance is exceeding over the limit distance, then the SCD immediately sends its measured value to the CHD (“transmit, using the wireless communication component, one or more instances of signals to the mobile device based on the determination”) because the SCD may be a chance to be under an unsafe status. Paragraph 0077: a CHD receives a pull message with local information (local timestamp, location, directional mobility, retention power, and others) measured by an SCD (“the signals including a location of the wireless peripheral … device”). Paragraph 0086: the SCD verifies whether a cluster radius measured from a CHD centering on the SCD is exceeding over the previously determined limit distance or not. In case of exceeding, it expects a possibility of a loss/theft. Paragraph 0089: If a possibility of a loss/theft exists, the SCD increases its output power and directly sends the previously prepared message to the CHD.
In other words, Choe teaches “transmit, using the wireless communication component, one or more instances of signals to the mobile device based on the determination (Paragraph 0071: When a measured distance is exceeding over the limit distance, then the SCD immediately sends its measured value to the CHD. Paragraph 0086: the SCD verifies whether a cluster radius measured from a CHD centering on the SCD is exceeding over the previously determined limit distance or not. In case of exceeding, it expects a possibility of a loss/theft. Paragraph 0089: If a possibility of a loss/theft exists, the SCD increases its output power and directly sends the previously prepared message to the CHD.), the signals including a location of the wireless peripheral … device (Paragraph 0077: a CHD receives a pull message with local information which includes location measured by an SCD. Paragraph 0050: presence of a GPS (Global Positioning System) in SCD to measure a location.).”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Choe transmission, by the monitored device upon determination that the distance exceeds the limit, a signal to the monitoring device (such as smartphone) including GPS location of the monitored device, in the system of Shin. Doing so would have allowed displaying on the screen of the smartphone a notification that the item being monitored might be lost (see Choe, FIG 12 and paragraph 0098) as well as notifying other users through their devices about the situation and initiating a search (see Choe, paragraphs 0081 and 0095).

Although Choe in paragraph 0059 teaches that mutual location by a location information sensor at each device are received and measured, Choe does not explicitly teach that the distance is “based upon the determined location of the wireless peripheral audio device”.

VanBlon in paragraph 0062 teaches that the headset may receive GPS coordinates from a GPS transceiver on the headset and may also receive GPS coordinates from the second device that indicate a current location of the second device. Then, based on the known locations for the headset and second device, the headset may identify a distance between the two and determine whether the second device is at least the threshold distance away.
In other words, VanBlon teaches determination of the distance between the devices based on GPS coordinates (“location”), thus filling in where Choe is silent.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by VanBlon determination of the distance based on GPS coordinates in the system of Shin and Choe’s disclosures in addition to the method of distance determination given by Shin. Doing so would have provided redundancy in the determination of the distance by using two different methods. This would have also allowed to determine the distance more accurately in those cases when there is no direct line of sight signal path between the headset and the mobile communication terminal, so that only the signals reflected or attenuated by obstacles in the environment may be received by the headset, thus resulting in incorrect determination of the distance which would happen when only the received strength of the signal is used to determine the distance and no other backup method is used.

Regarding claim 1, this claim is for a method performed by a device claimed in claim 17 above. Since claims 17 and 1 have similar limitations, Shin in combination with Choe and VanBlon teach or fairly suggest all steps of the method claimed in claim 1 and, therefore, claim 1 is rejected because of the same reasons as set forth in the rejection of claim 17.
Regarding claim 3, Shin in combination with Choe teaches “further comprising: determining a rate of change in the distance (Choe, paragraph 0059: using a motion and/or an acceleration sensor, directional mobility and/or speed are measured (S110). It is well known that speed is “a rate of change in the distance”.), and wherein the predetermined condition corresponds to the rate of change in the distance  (Paragraphs 0069 and 0071: based on monitoring, determining if a measured directional mobility is exceeding over a previously determined limit, then the corresponding SCD immediately sends its measured value to the CHD. Paragraphs 0079 and 0087: when the SCD is moving away from the CHD in an opposite direction and also exceeding over the previously determined mobility limit, then it expects a possibility of loss/theft.).”
Regarding claim 7, Shin in combination with Choe teaches or fairly suggests “wherein the first signals further comprise a request directed to the mobile device to notify a user of the mobile device upon receiving the first signals (indeed, Choe in FIG 12 teaches mobile device alerting the user of the possibility that the tracked item (SCD) is lost (“the mobile device to notify a user of the mobile device”). On the other side, as was explained in the rejection of claim 1, the SCD transmits a pull message when any of the monitoring conditions cross their respective threshold values informing the CHD about a possibility of the loss/theft of the SCD. Since the CHD may only know about possibility of loss/theft of the SCD upon reception of the pull message (“upon receiving the first signals”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement appearance of the application screen shown in FIG 12 of Choe upon reception of the pull message which would thus act as “a request” to notify the user of the mobile device about possible loss/theft of the SCD. Doing so would have allowed the user to receive the status of the SCD the moment it may determine to be in the loss/theft condition).”

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20190311512 (VanBlon) as applied to claim 1 above, and further in view of US 20170180929 (Cavendish).
Regarding claim 4, Shin in combination with Choe do not teach “determining a duration to maintain the wireless communication link based on monitoring battery power available for maintaining the wireless communication link.”
Cavendish in paragraph 0037 teaches monitoring device level of battery or an estimate of how long the device is able to sustain a tracking session at the present battery level (“determining a duration to maintain the wireless communication link based on monitoring battery power available for maintaining the wireless communication link”).
Choe in paragraphs 0059 and 0080 teaches that available power capacity of a battery at each device is measured in a real-time basis and when a retention power of an SCD to be reported is smaller than the previously determined power limit, then the CHD expects to be a loss/theft for the corresponding SCD. In other words, the level of battery is estimated and when it is below certain value, a message is sent from the SCD to the CHD.
In view of Choe’s teaching of monitoring battery power and in view of Cavendish’s teaching of estimating of how long the device would be able to sustain a tracking session (“duration to maintain the wireless communication link”) at the present battery level, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine Cavendish’s teaching with those of Choe and do not stop with just calculating the remaining battery power, but to go a step further and actually calculate, based on the current battery power, the duration that the device would be able to sustain the communication link. Doing so would have allowed to directly estimate the remaining time the device would be able to keep communicating at the present battery level. This would have also added an additional parameter to be monitored to determine the relative proximity and detect the condition when the device is in danger of being lost or stolen, thus increasing reliability of determination.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20190311512 (VanBlon) as applied to claim 1 above, and further in view of US 20170134898 (Vega).
Regarding claim 6, Shin does not teach “wherein the first signals further comprise a request directed to the mobile device to record a location of the mobile device upon receiving the first signals.”
Vega also teaches tracking system (see abstract, FIG 1 with corresponding description). FIG 4 with corresponding description teaches a process of determining a location history of a lost tracking device. Paragraphs 0056 – 0057 disclose that upon conclusion that the tracking device 402 is lost, the location service (e.g., a GPS receiver) on the mobile device is activated, the mobile device determines its location using the location service (“the mobile device to record a location of the mobile device”), and the mobile provides the determined location to the tracking server 406.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement recording location of the mobile device and transmission it to the location service upon determination that the tracking device is lost, as disclosed by Vega, in the system of combined Shin and Choe’s disclosures. Doing so would have allowed the tracking system to provide this and other locations to the user for display within a map interface, enabling a user to digitally retrace the user's steps in order to aid the user in locating the lost tracking device (see abstract).
On the other side, as was explained in the rejection of claim 17, Choe’s SCD transmits a pull message when any of the monitoring conditions cross their respective threshold values informing the CHD about a possibility of the loss/theft of the SCD. Since in the system of combined Shin and Choe’s disclosures the CHD may only know about possibility of loss/theft of the SCD upon reception of the pull message (“upon receiving the first signals”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Vega recording of the location of the mobile device upon reception of the pull message which would thus act as “a request” to record the location of the mobile device. Doing so would have simply provided a trigger for the feature disclosed by Vega in the system of combined Shin and Choe’s disclosures.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20190311512 (VanBlon) as applied to claim 1 above, and further in view of US 20190141474 (Broise).
Regarding claim 8, Shin in combination with Choe teaches “wherein the first signals further comprise a request directed to the mobile device to relay the location of the wireless peripheral audio device to an account of a user of the mobile device.”
Broise also teaches a tracking system (FIG 1 with corresponding description). Paragraph 0037 teaches that the tracking system 100 includes a tracking device location manager 206 which may receive and process an indication that the tracking device 106 is lost from a mobile device 102. The tracking device location manager 206 may set a flag on the tracker database 212 indicating that the tracking device 106 is lost. The tracking system 100 may obtain tracking device information and provide the tracking device information associated with the tracking device 106 to a plurality of community mobile devices 104 to be on alert for the lost or unavailable tracking device 106. This may include providing a last known location as related to the tracking device 106. Paragraph 0044 teaches an account and mobile device 102 associated with the user 103. Paragraph 0036: the association manager 204 may be configured to receive, transmit, obtain, and/or update information about a user 103 and/or information about one or more specific tracking devices 106 and may associate information associated with a user 103 with information associated with a tracking device 106 which would be equivalent to the recited “account of a user of the mobile device”.
In other words, Broise teaches a database containing information about lost or stolen tracking device which includes its last known location which is kept in association with the user (“account”). The last known location information may be provided to other devices for the purpose of locating the lost or stolen tracking device. The indication of the lost status is received from the user’s mobile device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the database together with the location manager and their corresponding features, as disclosed by Broise, in the system of combined Shin and Choe’s disclosures. Doing so would have allowed to utilize other devices to help locate the lost or stolen tracking device (see Broise, paragraph 0037).
Once again, in Broise, the notification of the lost or stolen status of the tracking device is received by the database from the mobile phone itself (see Broise, paragraphs 0037 and 0038). On the other side, as was explained in the rejection of claim 17, Choe’s SCD (tracking device) transmits a pull message containing location of the SCD (“the geological location”) to the CHD about a possibility of the loss/theft of the SCD. Since the CHD may only know about possibility of loss/theft of the SCD upon reception of the pull message (“the first signals”), it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, when combined with the database and the location manager disclosed by Broise, to ensure that the mobile device notify the database (as in Broise) about lost or stolen SCD (tracking device) upon reception of the pull message (“the first signals”), which would thus act as “a request directed to the mobile device to relay the location of the wireless peripheral audio device to” the tracker database. Since the information about the lost or stolen tracking device is kept in the database in association with the user of the mobile device, this would mean that the location is relayed “to in account of a user of the mobile device”.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20190311512 (VanBlon) as applied to claim 17 above, and further in view of US 20190174265 (Chen).
Regarding claim 19, Shin in combination with Choe do not teach “further comprising: a sound component configured to generate a sound when activated in response to receiving a command over the wireless communication link from the mobile device, the command directed to activating the sound component.”
Chen in FIG 1 with corresponding description teaches a tracking system comprising tracking device 20, such as mobile phone, and target electronic device 10 (which is equivalent to the headset of Shin and SCD of Choe), in wireless communication with each other. Paragraph 0025 teaches that when prompted by user 80 to emit signal 50, tracking device 20 will continually emit signal 50 (“receiving a command over the wireless communication link from the mobile device”) until target electronic device 10 is found. In response, the target device 10 will emit signals 60. Paragraph 0029 teaches that the target electronic device 10 emits an audible noise as signal 60 (thus comprising “a sound component configured to generate a sound when activated in response to” receiving signal 50 (“command”) from the mobile phone so that “the command directed to activating the sound component”) such that user 80 within earshot of target electronic device 10 can hear and find the lost device.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine disclosed by Chen capability of transmitting a command from the mobile phone to the device being tracked to activate its sound component, into the system of combined Shin and Choe’s disclosures. Doing so would have allowed the user to quickly locate the device being tracked by simply listening to the sound emitted by the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150078574 (Shin) in view of US 20170372576 (Choe) and US 20190311512 (VanBlon) as applied to claim 17 above, and further in view of US 20180338237 (MAHESWARANATHAN).
Regarding claim 20, Shin does not teach “wherein the notification component is further configured to: transmit, in response to receiving the input from the third party, the notification to the mobile device using the wireless communication component”.
MAHESWARANATHAN in FIG 1 with corresponding description in paragraph 0049 teaches a monitoring and tracking system 100 comprising at least one tracking device 102 and at least one master device 104. The master device may be a mobile phone (paragraph 0032). Paragraph 0045 teaches that a person (“third party”) may push a button so that the tracking device sends its position information to the master device. In other words, MAHESWARANATHAN teaches “wherein the notification component is further configured to: transmit, in response to receiving the input from the third party, the notification to the mobile device using the wireless communication component.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by MAHESWARANATHAN transmission, by the tracking device, of its current position upon receiving an input, to the mobile device, in the system of Shin. Doing so would have provided a way to recover a lost device which may be found by another person.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648